COOKS, J.,
concurs in the result.
I am troubled significantly by the increasingly onerous burden placed on injured workers by Louisiana’s recently enacted Medical Treatment Guidelines. In this case, the injured worker, despite providing significant and thorough evidence of his need for medical treatment, has been denied reimbursement for medical expenses because of his failure to file 1010 forms required by the Medical Treatment Guidelines. However, the record reflects, as the majority notes, several of the doctors were aware of the need to file a 1010 form to receive payment for non-emergency treatment in excess of the $750.00 threshold. This is an unfortunate circumstance that signals “the grand bargain” once existing between the employer and employee for their mutual benefit, is one that should have displayed a red tag at the time it was struck boldly exclaiming: EM*1131PLOYEES BEWARE! I am forced to concur.